Mr President, Excellencies
All protocol observed,
The year 2020 will go in history as the year of crises and the year of anniversaries.
Crises were many, starting with the COVID-19 pandemic and consequent global economic downturn.
They showed us clearly that reaffirming our collective commitment to multilateralism is more relevant than ever.
Anniversaries are many as well. We celebrate 75 years of the United Nations, 25 years of Fourth World Conference on Women but also of the Dayton-Paris Peace Agreement.
All these milestones in our collective history remind us how much we can achieve through joint action; how much it takes to make the world a better place.
Let me first address the most pressing issue of our time.
The COVID-19 crisis represents a major stress test for the functioning of multilateralism, both regional and global, but also for bilateral co-operation among nations.
Never in the history of our Organization had we had the General Assembly high level debate like this one.
We need no further evidence of the “new normal”, of pivotal changes in our lives, than this one.
We are learning how to live with the pandemic and its consequences.
Response to this crisis should not lead to increased mistrust and isolationism in the international community.
On the contrary, it should forge our readiness to work together, in true spirit of solidarity and mutual support.
To win the battle against the pandemic requires responsible and inclusive governance, close cooperation and pooling of our resources in order to strengthen our stressed health systems, save lives, jobs and livelihoods.
Synergies at regional, international, and global levels are essential to cope with the medical and socio-economic effects of the crisis.
This is an important lesson and we need to raise our awareness and preparedness in the coming months until a successful, effective vaccine is developed.
The vaccine must be available to as many as possible and we should spare no effort to make it so.
Croatia welcomes the General Assembly resolution on a ‘Comprehensive and coordinated response to the COVID-19 pandemic’, adopted in this Assembly with an overwhelming support.
This resolution clearly demonstrates the need for a global joint approach in addressing the impacts and consequences of the pandemic.
Mobilizing the political will and financial resources is the most effective response against the pandemic.
The European Union demonstrated this in the best way in July, through its European Council conclusions.
Croatia recognizes the pivotal role of the World Health Organization.
We emphasize in particular the importance to elevate the vaccine against COVID 19 to the status of a global public good.
We need to continue the review of WHO performance as well as inclusive conversation about the strengthening of the WHO and its financing and potential steps of reform.
Mr President,
The economic recovery from the crisis and the strengthening of our healthcare systems was in the focus of the Croatian Presidency of the Council of the European Union in the first half of 2020.
Today, almost three months after the end of our Presidency, while the COVID-19 pandemic is still ongoing, the motto of our Presidency — “A strong Europe in a world of challenges” — proved to be well chosen and relevant as ever.
Let me add that in addition to the COVID-19 crisis, Croatia is dealing with the consequences of a devastating earthquake that hit Zagreb on 22 March.
I use the opportunity to thank all world leaders who sent us words of solidarity and extended their support.
The unprecedented circumstances we live in represent a unique opportunity for us to rethink the global role of multilateralism and strengthen the importance of orderly globalization and a rules-based international order.
While protecting the well-being of our citizens, it is all the more important that, at a challenging time like this, we continue to respect and uphold the protection of human rights and fundamental freedoms, as well as the international law and the rule of law.
Croatia recognizes that a human rights-based approach is the only way forward to guarantee a response where no one is left behind.
Mr President,
No organization is better placed than the United Nations for global delivery of the goals of international cooperation; therefore, we must support our Organization, financially and politically.
To deliver on its commitment of solidarity Croatia participates in the “Team Europe”, a global response package worth 36 billion euros.
This will help support partner countries in their fight against COVID-19.
We firmly support the United Nations’ Global Humanitarian Response Plan (GHRP) and its programs as a coordinated approach to finding multilateral solutions in this crisis.
Croatia contributed 400.000 euros to the UN COVID-19 Response and Recovery Multi-Partner Trust Fund.
In addition, we are supporting the WHO efforts with a 600.000 euros contribution.
Mr President,
The outbreak of the COVID-19 pandemic has significantly changed the work and activities of all the governments around the world.
Croatia being a well-known tourist destination, is carefully accomplishing a proper balance between the health of our citizens and the opening of tourist season in order to preserve jobs and to help the tourist industry and our economy.
Our common work on the full implementation of the 2030 Agenda for Sustainable Development, the Paris Climate Agreement and internationally agreed biodiversity goals will be crucial to face the inevitable systemic shocks in the future.
The EU has already committed to transform its economy and society to become the first climate-neutral continent by 2050.
We see sustainable, climate-neutral growth as an essential element of the future not just of Europe, but of the entire world.
We also must preserve multilateralism in trade in order to keep global value chains unobstructed, ensure the effective trade of goods and services, and in particular the medical products.
Smart digitalization proved to be one of the backbones of the functioning of our societies during the height of the pandemic, as many businesses and services, including in the public sector, switched predominantly or entirely to the digital sphere.
We need a secure digital infrastructure as well as an eco-friendly Internet, since the ICT industry uses already over 10% of all electricity — which is more than the energy produced by all world’s nuclear power plants together — and this share is growing at an exponential rate.
Therefore, to make the digital economy sustainable and avoid that it poses new challenges in the future, we need additional investments in this area, while favouring the use of renewable energies, as well as an adequate legal framework regulating this ever more important field.
Unfortunately, the COVID-19 pandemic has also opened the door for the spread of another insidious but less obvious pandemic.
The emergence and convergence of different groups and phenomena that thrive on fake news, trolling, deliberate disinformation, media illiteracy and general ignorance is a cause for serious concern.
Particularly appalling have been the cyber-attacks against the health institutions fighting the pandemic.
Unfortunately, there is no quick fix. There can be no curative vaccine against fake news.
In this respect, we welcome the growing responsible approach by major tech companies and media outlets.
Yet, much more needs to be done, and both public and private actors need to cooperate in this endeavour in order to allow societies to build resilience against hybrid threats and cyber-attacks.
We must also not forget about the threats and dangers such as terrorism and proliferation of weapons of mass destruction, but also corruption and trafficking of illegal drugs.
These topics must not escape our attention.
Mr President,
Another important anniversary we commemorate this year is the field of arms control, and that is the 50th anniversary of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), our valued multilateral instrument for preventing nuclear proliferation and achieving nuclear disarmament.
Due to the COVID-19 pandemic, we had to postpone the 2020 NPT Conference to a later date.
Considering that the 2015 Review conference failed to reach a consensus on a substantive final declaration, it is of high importance to have a successful Conference this time, hopefully no later than April next year.
It is also essential not to ignore the threat posed by the illegal trade and misuse of small arms and light weapons.
Croatia holds the 2020 Plenary Chair of the Wassenaar Arrangement, the first worldwide mechanism on export controls for conventional weapons and sensitive dual-use goods and technologies.
We shall continue to advocate the increasing importance of effective multilateral action on tackling illegal arms transfer and build-up.
I am proud that for the first time ever Croatia has a candidate for the judge of the International Court of Justice.
In the upcoming elections this fall, our candidate is Mrs Maja Sersic, Professor of International Law and Vice-Dean for International Cooperation of the University of Zagreb’s Faculty of Law.
Besides her proven professional qualities, we believe that her election would also be important for achieving a better gender balance and a fairer participation of States within the Court’s composition.
In my speech on Monday, on the occasion of the UN 75th anniversary, I stressed the need for United Nations reform.
We need the UN fit for the 21st century.
For that we have to continue with its reforms and in this endeavour no stone should be left unturned, including the UN Charter.
Our Organization has to maintain its core values and principles on which it has been founded, but it must also reflect realties and needs of our times.
In addition, we are convinced that our shared values will be better preserved and advanced through the close cooperation between the United Nations and other multilateral organizations such as the Council of Europe and the OSCE as well as NATO.
Changes at the global stage are becoming more rapid and deeper. They affect us all by posing challenges that require a global response. For this, we will have to invest more in solidarity and partnerships.
We understand that new geopolitical confrontations will frame the period to come.
Against this background we should invest more in dialogue while at the same time reaffirming our allegiance towards multilateral solutions, observance of international law and established norms.
In a globalized world we need a multilateralism that will be to the benefit of all and not just to some.
The pandemic could exacerbate further existing regional conflicts and global security challenges.
Therefore, Croatia fully supports Secretary General’s call for a global cease-fire.
Mr President,
As I mentioned earlier, some of this year’s anniversaries refer to South-East Europe.
25 years ago, the Dayton-Paris Peace Agreement was signed. It put an end to the bloodiest war in Europe since the Second World War, the one in Bosnia and Herzegovina.
Meanwhile, this part of Europe has profoundly changed for the better, but some problems still prevail and merit our full attention.
Croatia, as one of the parties to the agreement, considers that the Dayton-Paris Peace Agreement anniversary should be used to reflect on its achievements, but also on the contemporary situation in Bosnia and Herzegovina with a view to putting this important country firmly on its European path.
Croatia, being a neighbour and a friend of this country, has a keen interest in stability and prosperity of Bosnia and Herzegovina, all its constituent peoples and all tis citizens.
Full equality of Croats, as one of three constituent peoples in Bosnia and Herzegovina, and their well-being, remains our high priority. Especially their legitimate representation in the institutions through adequate electoral law preventing any electoral engineering.
20 years ago was held the Zagreb Summit.
It confirmed the European perspective of South-East Europe for the first time and opened the way to EU membership of the countries of the region.
In May this year, Croatia hosted the second Zagreb Summit at which the EU reaffirmed its unequivocal support for the European perspective of the countries of the Western Balkans.
The European perspective of the Western Balkan states has been a key driver for political and economic reforms in the region and has significantly contributed to peace, democracy, prosperity and security in Europe.
Looking back, much has been achieved, much has changed for the better. Looking ahead, for the stability of the region, sincere reconciliation is essential.
This can only be built on truth and grounded in facts, in conjunction with finding all remaining missing people and rendering justice for all the victims.
Mr President,
Today many of our citizens look with anxiousness to the future.
Uncertainties are many, from unpredictability of markets, to the perils of global climate change, which will be the challenge of this century.
In view of the fact that the oceans play a central role in regulating the Earth’s climate, we cannot ignore that the past five years hold the highest record for global ocean temperatures.
As a consequence, while the sea level has not changed over the last two millennia, it has already risen about twenty centimetres since 1900 and it is accelerating at an alarming rate, threatening many of our coastal areas and cities.
Ocean plastic pollution is also unfolding at an alarming rate. Between 8 to 14 million tons of plastics end in the world’s oceans and seas every year.
We can no longer stand by, shrug our shoulders and close our eyes to that grim reality.
Yet this is only one of the many side effects of global warming that ring the alarm bells for our planet and it if we do not act now the damage will become irreparable.
Our citizens are counting on us, the world leaders, to deliver on the promises of a better tomorrow for them and their children.
Let us therefore unite as nations and assume our responsibility to create a healthier, equal and more sustainable world for the generations to come.
Thank you.